Citation Nr: 0607752	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Esquire


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not appeal a June 1996 rating decision 
that denied a claim of service connection for PTSD.

2.  Evidence received since the last final denial is so 
significant that it must be considered in order to fairly 
decide the claim.  


CONCLUSIONS OF LAW

1.  A June 1996 rating decision that declined to grant 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. §§ 
20.200, 20.202, 20.1103 (2005).

2.  New and material evidence has been received since the 
January 1996 decision, and the claim of service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need not be 
analyzed at this juncture given the favorable outcome 
detailed immediately below.  

Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decision makers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:  (1) If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

It has been held that the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The determination 
whether evidence establishes that a veteran engaged in combat 
with the enemy is resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Id.  The Board is bound in its decisions by 
precedent opinions of the chief law officer of VA.  
38 U.S.C.A. § 7104(c).  

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

To determine whether new and material evidence has been 
receivied to justify reopening the claim, a comprehensive, 
see Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000), and historical review of the evidence is necessary.

In September 1994, the veteran filed an application for 
compensation due to PTSD.  The veteran submitted a statement 
that in January 1968 he had been with the 59th Field Service 
Company in Cam Rahn Bay; then he had been to Ban Me Thout 
with 4th Infantry Division for 23 days to help with grave 
registration.  He picked up, tagged, and shipped bodies.

In December 1994, the veteran underwent VA examination that 
involved diagnostic psychological testing; the report 
contained an Axis 2 diagnosis of PTSD, chronic delayed mild 
secondary.  

The RO sent a March 1995 letter to U.S. Army & Joint Services 
Environmental Support Group indicating that the veteran had 
had service with the 59th field service company and along 
with alleged TDY 4th Infantry Division as Graves 
Registration.  The letter did not offer a specific time 
period except for the veteran's dates of active duty.  

In January 1996, the Director of Environmental Support Group 
(ESG) noted that an extract from a Operational Report-Lessons 
Learned indicated that the 4th Infantry, for the period 
ending January 31, 1968, showed that area of Ban Me Thuot 
received enemy attacks that resulted in casualties.  The 
letter noted, however, that the report did not mention the 
59th Field Service Company, but that it was known the 4th 
Infantry Division participated in grave registration duties.  
The ESG was unable to document that the veteran had performed 
grave registration duties; it could only verify that the had 
been a textile repairman assigned to a field service company 
during his Vietnam tour.  The letter further advised that 
morning reports submitted by the 59th Fld Svc Co in 1967 
could be used to verify daily personnel actions such as 
temporary duty assignments (TDY), wounded in action, killed 
in action, missing in action, or transfers.  The ESG, 
however, did not maintain such records; rather, MRs could be 
obtained from the National Archives and Records 
Administration (NARA).  

In January 1996, the RO denied a claim of service connection 
for PTSD.  The RO noted that the veteran's service personnel 
records showed that his principal duties had been sprayman 
loader, textile repairman, duty soldier, supply storage 
specialist, and petroleum supply specialist.  Because the ESG 
could not verify the veteran's reported TDY assignment 
concerning grave registration, the record lacked credible 
supporting evidence of the reported stressor.  The veteran 
did not appeal this decision. 

In November 2000, the veteran filed a VA Form 21-4138 seeking 
service connection for PTSD.  The record was supplement with 
Seattle VA treatment records from 1996 to 2000.  A July 2000 
initial treatment plan included alcohol detox and 
referral/assessment for PTSD treatment.  An August 2000 
outpatient psychiatry noted indicated a diagnosis of PTSD, 
and the veteran's report that he had worked in grave 
registration.  The veteran submitted an October 2000 PTSD 
questionnaire response that specifically referred to grave 
registration.  

As noted above, a June 2001 rating decision found that record 
generated in relation to an application to reopen a claim of 
service connection for PTSD continued to lack evidence that 
supported the veteran's contention that he had participated 
in grave registration.  

In December 2001, the veteran's representative pointed out 
that the January 1996 ESG letter had suggested VA contact the 
NARA to obtain Morning Reports.  The representative also 
submitted an excerpt from Shelby Stanton's Vietnam Order of 
Battle, page 204, to show that the veteran's 59th Service 
Company provided "Forward Field General Support" in Cam 
Rahn Bay from August 1965 to April 1972.  The letter also 
pointed out that the veteran had alluded to (in the November 
2000 questionnaire) direct combat experience, including doing 
patrols that had involved ambushes and fire fights, and that 
he had seen Americans and enemy killed.  

On an April 2002 VA intake assessment the veteran asserted 
that in February 1968 he had been temporarily reassigned 
during the Tet Offensive for graves registration detail 
around Pleiku; the temporary assignment lasted 28 days, and 
then he was sent back to his original unit.  After testing, 
the diagnosis was Axis I, PTSD, chronic, and alcohol 
dependence.  From May to June 2002, the veteran did not show 
for several veterans trauma recovery program classes. 

Of record is a March 2003 letter from the RO to the NARA for 
morning reports regarding the veteran's TDY in grave 
registration in January 1968.  In March 2004, the National 
Personnel Records Center (NPRC) asked the RO to submit the 
request via the PIES system.  

A November 2004 Missoula VA clinic treatment record noted 
that the veteran's PTSD was stable, and alcoholism was in 
remission.  

Also in November 2004, the RO received a response from the 
NPRC concerning its request of morning reports of US Army 4th 
Infantry Division graves registration, from January 1, 1968, 
to February 1, 1968, containing remarks regarding TDY from US 
Army 59th Field Service Company.  The NPRC replied that the 
allegation had been investigated and the following results 
were found:  "Searched morning reports of 59th Co from 
1/30/1968 to 2/29/1968 but no remarks were located on the 
incident-individual."  

Thereafter, in a March 2005 letter, the veteran's 
representative asked that the RO assist in contacting two 
former Sergeants, under whom the veteran claimed to have 
performed grave registration duties.  The RO responded that 
it had been unable to locate the names of these individuals 
in the VA system.  

Records from the Social Security Administration (SSA) 
contained a May 2004 analysis from a private doctor that at 
an examination the veteran had not exhibited PTSD symptoms, 
and had been diagnosed as having PTSD, by history.

Presuming the credibility of all of the evidence, see Justus 
v. Principi, 3 Vet. App. 510 (1992), in light of the recent 
evidence generated from the NPRC regarding a search of the 
morning reports, and that the veteran identified two 
additional names of alleged Sergeants that could be 
identified as participants in grave registration, the 
veteran's claim of service connection is reopened.  See 
Hodge, 155 F.3d at 1362.


ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened.  


REMAND

Considering the VCAA, additional evidentiary development is 
necessary.

First, it is noted that the January 1996 ESG letter 
acknowledged that the 4th Infantry participated in grave 
registration; the veteran had alleged that he had been 
temporarily assigned from his unit to the 4th Infantry.  

The November 2004 NPRC response appears to indicate that the 
center may have searched only morning reports from the 59th 
Field Service Company.  The RO's request, however, had asked 
that the morning reports from the 4th Infantry Division be 
searched regarding grave registration and any temporary 
assignments for that purpose (particularly involvement of 
persons from the 59th Field Service Company).  

Moreover, the U.S. Army and Joint Services Records Research 
Center (JSRRC) should be contacted again to institute a 
search with not only the veteran's name, but also the name of 
the two Sergeants he had mentioned (E. S. and H.S.), 
allegedly under whom he had worked during a temporary 
assignment of grave registration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
such that the letter includes information 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded.  
The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should contact the JSRRC with 
the information regarding the veteran's 
allegations concerning grave registration 
with the 4th Infantry Division (possibly 
out of Pleiku and as assigned from the 59th 
Field Service Company), and that he had 
worked under two Sergeants named E. S. and 
H. S. (full names located in a March 2005 
RO correspondence), for a discrete period 
of time of January to March 1968.  

3.  The RO should contact the NPRC and ask 
it to specifically search morning reports 
from the 4th Infantry Division regarding 
grave registration from January 1968 to 
March 1968, and for any indication of 
temporary assignment involving soldiers 
from the 59th Field Service Company 
(particularly the veteran), or mention of 
sergeants named E. S. and H. S. in 
relation to grave registration.

4.  Based on any potential corroboration 
of a noncombat stressor, the RO should, if 
warranted, provide a VA psychiatric 
examination to reconcile any differing 
opinions in the record concerning a 
current diagnosis of PTSD.

5.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
PTSD.  If the determination of this claim 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


